               Case 2:21-cv-00407-JAD-EJY Document 14 Filed 07/21/21 Page 1 of 3




 1                                  UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3 Geraldine A. Trice,                                          Case No.: 2:21-cv-0407-JAD-EJY

 4               Plaintiff                                         Order Adopting Report
                                                             and Recommendation and Dismissing
 5 v.                                                         Action with Leave to File a Proper
                                                                Complaint by August 20, 2021.
 6 United States Department of Justice,
                                                                        [ECF Nos. 5, 6, 12]
 7               Defendant

 8              The magistrate judge has screened plaintiff Geraldine A. Trice’s pro se pleading in this

 9 case and recommends that I dismiss it with leave to amend because that pleading, “styled as a

10 motion, is over 500 pages long when considered with attachments,” and “[t]here is no identified

11 cause or causes of action and no prayer for relief” as the Federal Rules of Civil Procedure

12 require. 1 “Based on” this pleading, the magistrate judge has concluded that “it is impossible for

13 the Court to reasonably decipher what” claims the plaintiff is attempting to assert or what relief

14 she is seeking, and it “does not provide fair notice to defendants of any claim that may be

15 defended.” 2

16              Trice confusingly objects to this recommendation with various references to the federal

17 government’s immunity from suit and states that “Sovereign Immunity and 18 U.S.C. 3771(d)(6)

18 exposes the magistrate’s disposition while purported to be a judicial act, an obstruction of justice,

19 in violation of 18 U.S.C. 1503, under circumstances constituting a fraud on the court.” 3 She

20 suggests that, if this court “ratifie[s]” this recommendation, it would “obstruct the court from

21

22   1
         ECF No. 5 at 2.
23   2
         Id. at 3.
     3
         ECF No. 10 at 2.
               Case 2:21-cv-00407-JAD-EJY Document 14 Filed 07/21/21 Page 2 of 3




 1 jurisdiction to entertain the Crime Victim’s Motion by fraudulent representation that the case

 2 brought by the Motion is really a Federal complaint for damages.” 4

 3             Trice’s objections are overruled. As Rule 2 of the Federal Rules of Civil Procedure

 4 explains, “[t]here is one form of action—the civil action,” and Rule 3 elaborates that “[a] civil

 5 action is commenced by filing a complaint with the court.” The magistrate judge accurately

 6 summarized that Trice did not file a complaint with the court as the Rules require; she filed a

 7 motion. 5 And a motion is not a proper way to commence a civil case. This is not merely an

 8 issue of form over substance, either. Even if this court were to liberally construe the motion as a

 9 complaint, the filing lacks any of the necessary components of a complaint. For example, though

10 74 pages long, it lacks a statement establishing this court’s jurisdiction over this matter 6 and the

11 parties or any cause of action for which relief may granted. It absolutely lacks “a short and plain

12 statement of the claim showing that the pleader is entitled to relief,” 7 and much of the filing is

13 simply nonsensical.

14             IT IS THEREFORE ORDERED that plaintiff’s objections [ECF Nos. 10, 11] are

15 OVERRULED and the Report and Recommendation [ECF No. 5] is ADOPTED. This action

16 is DISMISSED with leave file a complaint by August 20, 2021. Trice is advised to carefully

17 consult the Federal Rules of Civil Procedure, particularly Rule 8, when drafting her complaint.

18 In such a complaint, she must begin with “a short and plain statement of the grounds for the

19 court’s jurisdiction.” 8 She must clearly identify each of the defendants and the legal theory for

20
     4
21       Id.
     5
         ECF No. 1-1.
22   6
         See Fed. R. Civ. P. 8 (a)(1).
23   7
         Fed. R. Civ. P. 8 (a)(2).
     8
         Fed. R. Civ. P. 8 (a)(1).

                                                       2
          Case 2:21-cv-00407-JAD-EJY Document 14 Filed 07/21/21 Page 3 of 3




 1 which this court can award relief. And she must clearly identify the claims for relief against each

 2 defendant in a manner sufficient to allow them to prepare a response. Each claim should be

 3 separated out and individually titled (e.g., “First Claim for Relief”). A sample complaint can be

 4 found on the court’s website at https://www.uscourts.gov/forms/pro-se-forms/complaint-civil-

 5 case. If plaintiff does not file a proper complaint by August 20, 2021, this case will be

 6 dismissed and closed.

 7         IT IS FURTHER ORDERED that plaintiff’s motions for entry of default and default

 8 judgment [ECF Nos. 6, 12, 13] are DENIED as there is no complaint or claims in this case for

 9 any defendant to have defaulted on.

10         Dated: July 21, 2021

11                                                          _________________________________
                                                            U.S. District Judge Jennifer A. Dorsey
12

13

14

15

16

17

18

19

20

21

22

23



                                                    3
